 



Exhibit 10.2
INVESTOR RIGHTS AGREEMENT
     This INVESTOR RIGHTS AGREEMENT (this “AGREEMENT”) is entered into as of
February ___, 2007, by and among Cruisestock, Inc., a Texas corporation (the
“COMPANY”), and each of the persons identified as Series A investors on
Exhibit A attached to this Agreement (the “SECURITY HOLDERS”).
RECITALS:
     A. Each Security Holders has executed and delivered to the Company a
Securities Purchase and Share Exchange Agreement dated as of even date herewith
(the “PURCHASE AGREEMENT”) to purchase Series A Convertible Preferred Stock,
Series A Warrants and Series B Warrants. The Series A Convertible Preferred
Stock, Series A Warrants, and Series B Warrants are collectively referred to as
the “SECURITIES.”
     B. To induce the Security Holders to acquire the Securities, the Company
hereby agrees that this Agreement shall govern the rights of the Security
Holders and the Company.
     In consideration of the foregoing recitals and for good and other valuable
consideration hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
1. DEFINITIONS. For purposes of this Agreement:
     “AFFILIATE” means with respect to any individual, corporation, partnership,
association, trust, or any other entity (in each case, a “PERSON”), any Person
that, directly or indirectly, Controls, is Controlled by, or is under common
Control with such Person, including, without limitation, any general partner,
executive officer, or director of such Person or any holder of ten percent or
more of the outstanding equity or voting power of such Person.
     “CERTIFICATE OF DESIGNATIONS” means the Company’s Certificate of
Designations, Preferences and Rights of the Series A Convertible Preferred
Stock.
     “CLOSING” means the closing of the sale of Company Securities to the
Security Holders.
     “COMMON STOCK” means shares of the Company’s common stock.
     “CONTROL” means the possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
voting securities, by agreement or otherwise).
     “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “EXEMPT SECURITIES” means (i) shares of Common Stock issued or deemed
issued to employees or directors of, or consultants to, the Company or any of
its subsidiaries for services rendered pursuant to a plan, agreement, or
arrangement approved by the Board of

 



--------------------------------------------------------------------------------



 



Directors of the Company; (ii) the issuance of securities pursuant to the
conversion or exercise of convertible or exercisable securities outstanding on
the date hereof; (iii) shares of Common Stock issued in connection with any
stock split or stock dividend of the Company; (iv) the issuance of shares of
Common Stock of the Company in connection with a bona fide joint venture or
business acquisition of or by the Company approved by the Board of Directors,
whether by merger, consolidation, sale of assets, sale or exchange of stock, or
otherwise; (v) the issuance of Series A Preferred Stock, Series A Warrants and
Series B Warrants (including penalty warrants issued pursuant to Section 2.1
below) in connection with the Offering, and the issuance of Common Stock upon
conversion or exercise of the Series A Preferred Stock, Series A Warrants or
Series B Warrants, (including penalty warrants issued pursuant to Section 2.1
below); (vi) warrants issued to Midtown Partners & Co., LLC, as placement agent
in connection with the Offering, and shares of Common Stock issued in connection
with the exercise thereof; (vii) the Qualified Financing (as defined in the
Certificate of Designations); and (viii) in the event less that than [1,500,000]
shares of Series A Preferred Stock are issued at the Closing, that number of
shares of Series A Preferred Stock equal to [1,500,000], minus the number of
shares of Series A Preferred Stock issued at the Closing.
     “GAAP” means generally accepted accounting principles.
     “HOLDER” means any Series A Investor owning or having the right to acquire
Registerable Securities or any assignee thereof.
     “IMMEDIATE FAMILY MEMBER” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a person referred to herein.
     “NEW SECURITIES” means equity securities of the Company, whether now
authorized or not, or rights, options, or warrants to purchase such equity
securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for such equity securities;
provided, however, that New Securities shall not include the Exempt Securities.
     “OFFERING” means the Company’s offering of up to [1,500,000] shares of
Series A Preferred Stock, at a price of $1.00 for each share of Series A
Preferred Stock.
     “PREFERRED STOCK” means shares of the Company’s preferred stock.
     “REGISTER,” “REGISTERED,” and “REGISTRATION” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
     “REGISTERABLE SECURITIES THEN OUTSTANDING” means the number of shares
determined by adding the number of shares of Common Stock outstanding that are,
and the number of shares of Common Stock issuable pursuant to then exercisable
or convertible securities that are, Registerable Securities (as defined below in
Section 2(a)(i)).

2



--------------------------------------------------------------------------------



 



     “SEC” means the United States Securities and Exchange Commission.
     “SEC RULE 144” means Rule 144 promulgated by the SEC under the Securities
Act.
     “SEC RULE 144(E)” means Rule 144(e) promulgated by the SEC under the
Securities Act.
     “SECURITIES ACT” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “SERIES A PREFERRED STOCK” means shares of the Company’s Series A
Convertible Preferred Stock, $1.00 stated value.
     “SERIES A WARRANTS” means the Series A Warrants to the Security Holders in
connection with the Offering.
     “SERIES B WARRANTS” means the Series B Warrants to the Security Holders in
connection with the Offering.
     “SHARES” means shares of capital stock of the Company at any time
outstanding, including shares of Preferred Stock and shares of Common Stock
issued or issuable upon exercise or conversion, as applicable, of stock options,
warrants, or other convertible securities of the Company, in each case, now
owned or subsequently acquired by any stockholder, or such stockholder’s
successors or assigns.
     “SUBSIDIARY” means any entity of which securities or other ownership
interests having voting power to elect a majority of the board of directors or
other Persons performing similar functions or otherwise granting the holder
Control are directly or indirectly beneficially owned by the Company, including
without limitation, Company.
2. REGISTRATION RIGHTS. The Company covenants and agrees as follows
     a. REGISTRATION RIGHTS UPON COMPLETION OF CLOSING; ADDITIONAL WARRANTS.
          i. The Company hereby agrees to file, at its sole cost and expense, a
registration statement on Form SB-2 (or an alternative available form if the
Reporting Company is not eligible to file a Form SB-2) (the “REGISTRATION
STATEMENT”) with the SEC no later than sixty (60) days after the date of the
Closing, registering the following securities issued by the Company: (i) all
shares of Common Stock issued or issuable upon conversion of the Series A
Preferred Stock; (ii) all shares of Common Stock issued or issuable upon
exercise of the Series A Warrants; (iii) all shares of Common Stock issued or
issuable upon exercise of the Series B Warrants; (iv) all shares of Common Stock
issued or issuable pursuant to Section 3(a) below; and (v) all shares of Common
Stock issued or issuable upon exercise of penalty warrants, if any, issued
pursuant to Section 2(a)(ii) below (collectively, the “REGISTERABLE
SECURITIES”). The Company hereby agrees to use its commercially reasonable
efforts to have the Registration Statement declared effective by the SEC within
one hundred fifty (150) days after the date of the Closing; provided, however,
that if the Company receives a review by, and

3



--------------------------------------------------------------------------------



 



comments from, the SEC, then the registration effective date may be extended by
an additional thirty (30) days without penalties accruing pursuant to
Section 2(a)(ii) below.
          ii. If the Company does not file the Registration Statement within
sixty (60) days after the date of the Closing (the “FILING DEADLINE”), then, in
lieu of monetary damages or specific performance, the Company shall immediately
issue to the each Series A Investor an additional Series A Warrant exercisable
for the number of shares of Common Stock equal to 1.5% of the sum of (i) the
number of shares of Common Stock issuable upon conversion of the Series A
Preferred Stock held by each such Series A Investor, and (ii) the number of
shares of Common Stock issuable upon exercise of the Series A Warrants held by
each such Series A Investor. In addition, for each subsequent thirty (30) day
period after the Filing Deadline that the Registration Statement is not filed,
then, in lieu of monetary damages or specific performance, the Company shall
issue to each Series A Investor an additional Series A Warrant exercisable for
the number of shares of Common Stock equal to 1.5% of the sum of (i) the number
of shares of Common Stock issuable upon conversion of the Series A Preferred
Stock held by each such Series A Investor, and (ii) the number of shares of
Common Stock issuable upon exercise of the Series A Warrants held by each such
Series A Investor; provided, however, that in no event shall the aggregate
number of shares of Common Stock issuable upon exercise of the Series A Warrants
issued pursuant to this Section 2(a)(ii) exceed nine percent (9.0%) of the
Common Stock issuable upon conversion of the Series A Preferred Stock and upon
exercise of the Series A Warrants originally issued on the date of this
Agreement. The penalty warrants issuable under this subparagraph (b) shall be
subject to equitable adjustment whenever there shall occur a stock dividend,
stock split, combination, reclassification, or other similar event affecting the
common shares issuable upon conversion of the Series A Preferred Stock and
exercise of the Series A Warrants.
          iii. If the Company’s Registration Statement is not declared effective
by the SEC within one hundred fifty (150) days after the date of the Closing (or
one hundred eighty (180) days if extended, as provided in Section 2(a)(i)
above), then, in lieu of monetary damages or specific performance, the Company
shall immediately issue to each Series A Investor an additional Series A Warrant
exercisable for the number of shares of Common Stock equal to 1.5% of the sum of
(i) the number of shares of Common Stock issuable upon conversion of the
Series A Preferred Stock into Common Stock held by each such Series A Investor,
and (ii) the number of shares of Common Stock issuable upon exercise of the
Series A Warrants held by each such Series A Investor (the “EFFECTIVE DATE
DEADLINE”). In addition, for each subsequent thirty (30) day period after the
Effective Date Deadline that the Registration Statement is not declared
effective by the SEC, then, in lieu of monetary damages or specific performance,
the Company shall issue to each Series A Investor an additional Series A Warrant
exercisable for the number of shares of Common Stock equal to 1.5% of the sum of
(i) the number of shares of Common Stock issuable upon conversion of the
Series A Preferred Stock held by each such Series A Investor, and (ii) the
number of shares of Common Stock issuable upon exercise of the Series A Warrants
held by each such Series A Investor; provided, however, that in no event shall
the aggregate number of shares of Common Stock issuable upon exercise of the
Series A Warrants issued pursuant to this Section 2.1(c) exceed nine percent
(9.0%) of the Common Stock issuable upon conversion of the Series A Preferred
Stock and upon exercise of the Series A Warrants originally issued on the date
of this Agreement. Issuances under this subparagraph (c) are in addition to any
issuance that may occur under subparagraph (b) above.

4



--------------------------------------------------------------------------------



 



The penalty warrants issuable under this subparagraph (c) shall be subject to
equitable adjustment whenever there shall occur a stock dividend, stock split,
combination, reclassification, or other similar event affecting the common
shares issuable upon conversion of the Series A Preferred Stock and exercise of
the Series A Warrants. The penalty warrants issuable under subparagraph
(b) above and under this subparagraph (c) shall be the sole and exclusive remedy
for failure to file the Registration Statement or to have the Registration
Statement declared effective.
     b. OBLIGATIONS OF THE COMPANY. Whenever required under this Section 2 to
effect the registration of any Registerable Securities, the Company shall use
its commercially reasonable efforts to:
          i. prepare and file with the SEC a registration statement with respect
to such Registerable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective, and keep such
registration statement effective until the earlier of (A) the first anniversary
of the Closing and (B) the date all Holders of Registerable Securities can sell
such Registerable Securities without restriction within a 180-day period;
          ii. prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
          iii. furnish to the Security Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request to facilitate the disposition of Registerable Securities
owned by them; and
          iv. use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of of up to ten states designated in writing by the
majority of the Security Holders within ten days after the Closing; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.
     c. FURNISH INFORMATION. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registerable Securities of a Holder that such Holder shall
furnish to the Company such information regarding itself, the Registerable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registerable Securities.
     d. DELAY OF REGISTRATION. No Holder shall have any right to obtain or seek
an injunction restraining or otherwise delaying any registration pursuant to
this Agreement as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.

5



--------------------------------------------------------------------------------



 



     e. REPORTS UNDER EXCHANGE ACT. With a view to making available to the
Security Holders the benefits of SEC Rule 144 promulgated under the Securities
Act and any other rule or regulation of the SEC that may at any time permit a
Holder to sell securities of the Company to the public without registration, the
Company agrees to use its commercially reasonable efforts to:
          i. make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times after the effective date of
the first registration statement filed by the Company for the offering of its
securities to the general public;
          ii. file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
          iii. furnish to any Holder, so long as the Security Holder owns any
Registerable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to such form.
     f. ASSIGNMENT OF REGISTRATION RIGHTS. The rights to cause the Company to
register Registerable Securities pursuant to this Section 2 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such securities, provided that:
          i. the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; and
          ii. such transferee or assignee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement.
     g. NO TRADING IN COMMON STOCK UNTIL CERTIFICATE RECEIVED. Each Security
Holder hereby agrees that, unless the Security Holder has taken possession of
the stock certificate for Common Stock, it or its Affiliates will not:
          i. lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or indirectly dispose of
Common Stock not yet received, or
          ii. enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership for
Common Stock not yet received.
     h. OBLIGATIONS OF THE SECURITY HOLDERS.

6



--------------------------------------------------------------------------------



 



          i. Each Security Holder agrees that, upon receipt of any notice from
the Company of the happening of any event requiring the preparation of a
supplement or amendment to a prospectus relating to Registrable Securities so
that, as thereafter delivered to the Security Holders, such prospectus shall not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, each Security Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement contemplated by
this Section 2 until its receipt of copies of the supplemented or amended
prospectus from the Company, such prospectus to be forwarded promptly to the
Security Holder by the Company, and, if so directed by the Company, each
Security Holder shall deliver to the Company all copies, other than permanent
file copies then in such Security Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
          ii. As a condition to the inclusion of its Registrable Securities,
each Security Holder shall furnish to the Company such information regarding
such Security Holder and the distribution proposed by such Security Holder as
the Company may reasonably request in writing or as shall be required in
connection with any registration, qualification or compliance referred to in
this Article V.
          iii. Each Security Holder hereby covenants with the Company not to
make any sale of the Registrable Securities without effectively causing the
prospectus delivery requirements under the Act and any state securities laws to
be satisfied and agrees not to make any sale of the Registrable Securities in
jurisdictions other than those designated pursuant to Section 2(b).
          iv. Each Security Holder acknowledges and agrees that the Registrable
Securities sold pursuant to the Registration Statement described in this Section
are not transferable on the books of the Company unless the stock certificate
submitted to the transfer agent evidencing such Registrable Securities is
accompanied by a certificate reasonably satisfactory to the Company to the
effect that (i) the Registrable Securities have been sold in accordance with
such Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.
          v. Each Security Holder agrees not to take any action with respect to
any distribution deemed to be made pursuant to such Registration Statement which
would constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.
          vi. At the end of the period during which the Company is obligated to
keep the Registration Statement current and effective as described above, the
Security Holders of Registrable Securities included in the Registration
Statement shall discontinue sales of shares pursuant to such Registration
Statement upon receipt of notice from the Company of its intention to remove
from registration the shares covered by such Registration Statement which remain
unsold, and such Security Holders shall notify the Company of the number of
shares registered which remain unsold immediately upon receipt of such notice
from the Company.

7



--------------------------------------------------------------------------------



 



          vii. Each Security Holder shall suspend, upon request of the Company,
any disposition of Registrable Securities pursuant to the Registration Statement
and prospectus contemplated by this Section 2 during (i) any period not to
exceed two 90-day periods within any one 12-month period the Company requires in
connection with a primary underwritten offering of equity securities and (ii)
any period not to exceed two 90-day periods within any one 12-month period, when
the Company determines in good faith that offers and sales pursuant thereto
should not be made by reason of the presence of material undisclosed
circumstances or developments with respect to which the disclosure that would be
required in such a prospectus is premature, would have an adverse effect on the
Company or is otherwise inadvisable.
          viii. All selling expenses relating to the sale of securities
registered by or on behalf of Security Holders shall be borne by such Security
Holders, including all underwriting discounts and selling commissions applicable
to the sale of Registrable Securities and all fees and expenses of legal counsel
for any Security Holder.
          ix. Each Security Holder agrees to hold the Company and its directors,
officers, employees, controlling persons and agents and their respective heirs,
representatives, successors and assigns harmless and to indemnify them against
all liabilities, costs and expenses incurred by any of them as a result of
(i) any misrepresentation made by the Security Holder contained in this
Agreement, (ii) any sale or distribution by the Security Holder in violation of
the Act or any applicable state securities or “blue sky” laws or (iii) any
untrue statement of a material fact made by the Security Holder to the Company,
including the information regarding the Security Holder contained in the
registration statement.
     3. SERIES A INVESTORS’ RIGHT OF FIRST OFFER; MOST FAVORED NATIONS EXCHANGE.
     a. RIGHT OF FIRST OFFER. Subject to the terms and conditions specified in
this Section 3(a) and applicable securities laws, if the Company proposes to
offer or sell any New Securities within twelve (12) months after the Closing,
the Company shall first make an offering of such New Securities to each Series A
Investor in accordance with the following provisions of this Section 3 (the
“RIGHT OF FIRST OFFER”). A Series A Investor shall be entitled to apportion the
right of first offer hereby granted to it among itself and its partners,
members, and Affiliates in such proportions as it deems appropriate subject to
any applicable securities laws limitations and subject to such Persons who
acquire New Securities becoming a party to this Agreement.
          i. The Company shall deliver a notice in accordance with the
provisions of Section 6(e) hereof (the “OFFER NOTICE”) to each of the Security
Holders stating (i) its bona fide intention to offer such New Securities;
(ii) the number of such New Securities to be offered; and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.
          ii. By written notification received by the Company, within ten
(10) calendar days after mailing of the Offer Notice, each of the Security
Holders may elect to purchase or obtain, at the price and on the terms specified
in the Offer Notice, up to that portion of such New Securities that equals the
proportion that the number of shares of Common Stock issued and held, or
issuable upon conversion of the Series A Preferred Stock (and any other
securities

8



--------------------------------------------------------------------------------



 



convertible into, or otherwise exercisable or exchangeable for, shares of Common
Stock) then held, by such Series A Investor bears to the total number of shares
of Common Stock of the Company issued and held, or issuable upon conversion of
the Series A Preferred Stock then held, by all of the Security Holders. The
Company promptly shall inform in writing each Series A Investor that elects to
purchase all the shares available to it (each, a “FULLY EXERCISING INVESTOR”) of
any other Series A Investor’s failure to do likewise. During the ten (10) day
period commencing after receipt of such information, each Fully Exercising
Investor shall be entitled to obtain that portion of the New Securities for
which Security Holders were entitled to subscribe but for which the Security
Holders did not subscribe that is equal to the proportion that the number of
shares of Common Stock issued and held, or issuable upon conversion of Series A
Preferred Stock then held, by such Fully Exercising Investor bears to the total
number of shares of Common Stock issued and held, or issuable upon conversion of
the Series A Preferred Stock then held, by all Fully Exercising Investors who
wish to purchase such unsubscribed shares.
          iii. If all New Securities referred to in the Offer Notice are not
elected to be purchased or obtained as provided in Section 3(a)(ii) hereof, the
Company may, during the ninety (90) day period following the expiration of the
period provided in Section 3(a)(ii) hereof, offer the remaining unsubscribed
portion of such New Securities (collectively, the “REFUSED SECURITIES”) to any
Person(s) at a price not less than, and upon terms no more favorable to the
offeree than, those specified in the Offer Notice. If the Company does not enter
into an agreement for the sale of the New Securities within such period, or if
such agreement is not consummated within thirty (30) days of the execution
thereof, the right provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to the Security Holders
in accordance with this Section 3(a)
     b. EXPIRATION OF RIGHT OF FIRST OFFER. The Right of First Offer provided to
each Series A Investor under this Section 3 shall expire, with respect to any
shares of Common Stock issued or issuable upon conversion of the Series A
Preferred Stock (and any other securities convertible into, or otherwise
exercisable or exchangeable for, shares of Common Stock), when such shares are
sold into the public market pursuant to an effective Registration Statement,
such that the Right of First Offer provided hereunder to each Series A Investor
shall not be transferable to any purchaser for value who acquires the shares on
the public market.
4. MISCELLANEOUS.
     a. TRANSFERS, SUCCESSORS, AND ASSIGNS; JOINDER. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     b. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Florida as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the State of Florida,
without regard to its principles of conflicts of laws.

9



--------------------------------------------------------------------------------



 



     c. COUNTERPARTS. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document, and all counterparts shall be construed together and shall constitute
one instrument. This Agreement may be executed by any party by delivery of a
facsimile signature, which signature shall have the same force as an original
signature. A facsimile or photocopied signature shall be deemed to be the
functional equivalent of an original for all purposes.
     d. HEADINGS. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.
     e. NOTICES. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit “A” hereto, or to such address or facsimile number as subsequently
modified by written notice given in accordance with this Section 6(e). All
notices to the Company shall be sent to:
Cruisestock, Inc.
                                                            
(Fax): (                    )                     
     f. COSTS OF ENFORCEMENT. If any party to this Agreement seeks to enforce
its rights under this Agreement by legal proceedings, the non-prevailing party
shall pay all costs and expenses incurred by the prevailing party, including,
without limitation, all reasonable attorneys’ fees.
     g. AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of a majority of the Series A
Preferred Stock then outstanding. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon each holder of any Series A Preferred
Stock or Registrable Securities then outstanding, each future holder of all such
Series A Preferred Stock or Registrable Securities, and the Company. The Company
shall give prompt written notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination or waiver. Any amendment, termination, or waiver effected
in accordance with this Section 6(g) shall be binding on all parties hereto,
even if they do not execute such consent. No waivers of or exceptions to any
term, condition, or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition, or provision.

10



--------------------------------------------------------------------------------



 



     h. SEVERABILITY. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
     i. AGGREGATION OF STOCK. All shares of Registrable Securities held or
acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.
     j. ADDITIONAL INVESTORS. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series A
Preferred Stock after the date hereof, any purchaser of such shares shall become
a party to this Agreement by executing and delivering an additional counterpart
signature page to this Agreement and, thereafter, shall be deemed an “Investor”
for all purposes hereunder.
     k. DELAYS OR OMISSIONS. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party, nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
[Remainder of this page intentionally left blank; signatures to follow]

11



--------------------------------------------------------------------------------



 



[Signature page to Investor Rights Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above stated.

          Cruisestock, Inc.    
 
       
By:
       
 
 
 
   
 
  Name:                                                          
 
       
 
  Title:                                                              
 
        PURCHASER OF SERIES A PREFERRED STOCK    
 
        If an Individual Investor:    
 
       
Sign:
       
 
 
 
   

         
Print Name:
       
 
 
 
   

         
If an Entity Investor:
       
 
       
Print Name of Entity:
       
 
 
 
   

         
Sign:
       
 
 
 
   

         
Print Your Name:
       
 
 
 
   

         
Title:
       
 
 
 
   

12